Citation Nr: 0800692	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
right testicle removal due to cancer surgery.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a report of a VA medical examination, dated in April 2004, 
the VA examiner referenced the veteran's complaints of 
voiding dysfunction and the possibility that this was related 
to the veteran's testicular cancer and surgery thereof.  The 
Board refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
right testicle has been removed; the competent medical 
evidence does not show that the veteran's left testicle has 
been removed or is atrophied.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected residuals of right testicle removal due to cancer 
surgery have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.115b, Diagnostic Code 7524 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in August 2004, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to an increased rating for his service-connected 
right testicle removal due to cancer surgery.  The RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  

It does not appear that the veteran has been notified of the 
effective date element of a service connection claim; 
however, the Board finds that the veteran has not been 
prejudiced by this omission.  The veteran's disability is 
currently rated non-compensable for the entire portion of the 
appeal period.  For reasons explained more fully below, the 
Board is denying the veteran's claim for an increased 
(compensable) rating for the entire appeal period.  No 
effective date will be assigned and the veteran has suffered 
no prejudice.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The veteran's service medical records have 
been associated with the claims file.  The veteran was also 
provided with a VA examination.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria and Analysis

The veteran is currently assigned a noncompensable rating for 
right testicle removal due to cancer surgery, pursuant to 
Diagnostic Code 7524.  38 C.F.R. § 4.115b, Diagnostic Code 
7524 (removal of testis) (2007).  In his notice of 
disagreement and substantive appeal, dated in March 2005 and 
April 2005 respectively, the veteran maintained that he was 
entitled to a higher rating because the surgical removal of 
his right testicle resulted in an inability to ejaculate and 
rear children.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Under Diagnostic Code 7524, the removal of one testis 
warrants a noncompensable rating, while the removal of both 
testes warrants a 30 percent rating.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7524 (removal of testis) (2007).  
In cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a ratable disability.  38 
C.F.R. § 4.115b, Diagnostic Code 7524, Note (2007).  

In addition to compensation pursuant to the schedular rating 
criteria, special monthly compensation is available for loss 
of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350 (2007).  Specifically, the removal 
of a testicle is included among the criteria for special 
monthly compensation.  Id.  The veteran has been granted 
special monthly compensation under this regulation.

The medical evidence here does not support an increased 
schedular rating for residuals of the veteran's surgical 
removal of the right testicle.  In the VA examination report, 
dated in August 2004, the VA examiner noted that the left 
testis was intact with no masses.  The evidence is simply 
negative for any findings that the veteran's left testicle is 
absent or nonfunctioning as required by the ratings schedule.  
The Board acknowledges that the VA examiner stated that the 
veteran's reported erectile and ejaculatory dysfunction were 
most likely a residual of the testicular surgery.  Despite 
the examiner's opinion regarding the cause of the veteran's 
complained of problems, the schedular criteria for the 
veteran's service-connected disability have not been met.

The Board has also considered the assignment of an 
extraschedular evaluation for the veteran's service-connected 
disability, but does not find that the competent medical 
evidence warrants such an evaluation here.  There is no 
evidence of record that the veteran's service-connected 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).
 

ORDER

A compensable rating for service-connected right testicle 
removal due to cancer surgery is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


